Citation Nr: 1754417	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-11 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  This appeal is before the Board of Veterans' Appeals (Board) from March 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Detroit, Michigan, respectively.  The Detroit, Michigan RO has jurisdiction of the current appeal. 

The Veteran testified before the undersigned in a September 2017 videoconference Board hearing, the transcript of which is of record.


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease of the lumbar spine was incurred in service. 

2.  The Veteran's current hypertension was caused by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for hypertension, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Because the Veteran's claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  In this case, the RO has granted service connection for PTSD based, in part, on the Veteran's combat stressors, and the Veteran has presented service records showing that the ship he was stationed on (USS Henry Wilson) was engaged in combat during the Veteran's duty time on the ship.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had combat service. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Service Connection for a Low Back Disorder

The Veteran seeks service connection for a back disorder.  The Veteran contends that he injured the low back during combat in service.  Specifically, he asserts that in 1970, he was climbing a ladder when his ship was hit by a missile, which caused him to fall and hurt his back.  The Veteran reports that on the same night, he had significant low back pain that radiated down his legs.  The Veteran indicated that he continued to treat back pain with over-the-counter pain medication, and that he ultimately underwent back surgery after service in 1972.  The Veteran reported that he has had low back pain since service. 

While a March 1969 service entrance report of medical history shows that the Veteran reported back trouble, the second page of the report notes treatment for neck problems.  Moreover, the service induction examination shows a normal clinical evaluation of the spine.  Accordingly, the Board finds that a back disability was not noted at service entry.  The remainder of the Veteran's service treatment records show no complaints, treatment, or diagnosis of a lumbar spine disability.  

The Veteran underwent a VA examination in January 2008.  The VA examiner diagnosed lumbar spine degenerative disc disease and opined that it is less likely than not that the Veteran's back condition was incurred in, caused by, or aggravated by service because there are no records of a back injury or treatment for a back injury in service.  However, lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, while the VA examiner recognized that the Veteran underwent a laminectomy in 1972, the examiner did not comment on the significance of the Veteran undergoing such back surgery less than two years after service separation.  Accordingly, the Board accords the January 2008 VA opinion minimal probative value because it is not supported by an adequate rationale and fails to address the relevant significant fact of the Veteran undergoing back surgery less than two years after service separation, especially in light of the fact that there is no evidence of a low back injury during the period between service separation in December 1970 and the back surgery in 1972.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board may reject a medical opinion that is based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the current lumbar spine disability started in service, so was "incurred in" service.  While the record also shows an April 2007 post-service car accident with further injury to the back, the Board resolves reasonable doubt in favor of the Veteran with respect to his assertions of an in-service back injury, because these assertions are consistent with the Veteran's circumstances of service, and the Veteran's consistent reports of low back pain since service, as well as the 1972 back surgery which took place less than two years after service separation.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the current lumbar spine disability began in service, and, therefore, service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  He contends that hypertension started in service because at service separation he was informed that he had high blood pressure and in early 1971 was started on blood pressure medications by a private physician.  Alternatively, he asserts that hypertension resulted from stress caused by the service-connected PTSD.  

Service treatment records show no complaints, treatment, or diagnosis of hypertension.  However, the December 1970 service separation examination report shows an elevated blood pressure reading of 138/76. 

The Veteran underwent a VA examination in February 2010.  The VA examiner diagnosed hypertension and opined that PTSD does not cause sustained essential hypertension because medical literature provides no link between PTSD and hypertension.  

The Veteran submitted an August 2017 statement by Dr. C.B., who reviewed the Veteran's records, and opined to a 90 percent level of probability that the Veteran's hypertension is due to military experiences and trauma which caused the service-connected PTSD.  Dr. C.B. noted that the Veteran was at borderline hypertension in service, and that PTSD is known to cause hypertension.  Dr. C.B. included copies of studies purporting to show an association between stress/anxiety and hypertension, and noted that the Veteran's records do not support a more plausible etiology for his hypertension other than his PTSD and borderline hypertension. 

Based on the foregoing, the Board finds that the evidence is in relative equipoise that the Veteran's current hypertension was caused by the service-connected PTSD.  In reaching this finding, the Board has assigned significant probative value to the August 2017 statement by Dr. C.B.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted. 

Service connection for hypertension, as secondary to the service-connected PTSD, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


